
	

115 S2452 IS: Surface Warfare Enhancement Act of 2018
U.S. Senate
2018-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2452
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2018
			Mr. Wicker (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide for the improvement of the capacity of the Navy to conduct surface warfare operations
			 and activities, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Surface Warfare Enhancement Act of 2018.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. Congressional defense committees defined. TITLE I—Department of Navy Administration Subtitle A—General Administration Matters Sec. 101. Comprehensive review of operational and administrative chains-of-command and functions of the Department of the Navy. Sec. 102. Expansion of principal duties of Assistant Secretary of the Navy for Research, Development, and Acquisition. Sec. 103. Availability of certain operation and maintenance funds for the Navy. Sec. 104. Training and readiness matrix for Navy surface ships. Sec. 105. Annual reports on examination of Navy vessels. Sec. 106. Limitation on duration of homeporting of certain vessels in foreign locations. Subtitle B—Personnel Matters Sec. 111. Assessment of Navy standard workweek and related adjustments. Sec. 112. Watchstander records. Sec. 113. Qualification experience requirements for certain Navy officer positions. Sec. 114. Use of Navy Yard Patrol craft in Surface Warfare Officer School Basic Division Officer Courses. Sec. 115. Manning of Forward Deployed Naval Forces. Sec. 116. Limitation on transition to Ready Relevant Learning training approaches. TITLE II—Department of Defense Administration Subtitle A—General Administration Matters Sec. 201. Authority to treat military units as unavailable for deployment due to a significant readiness deficiency. Sec. 202. Annual report on Requests For Forces. Subtitle B—Personnel Matters Sec. 211. Annual defense manpower requirements report matters. Sec. 212. Repeal of statutory specification of authorized strengths of certain commissioned officers on active duty. Sec. 213. Reports on joint qualification requirements for senior officers.  3.Congressional defense committees definedIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
		IDepartment of Navy Administration
			AGeneral Administration Matters
				101.Comprehensive review of operational and administrative chains-of-command and functions of the
			 Department of the Navy
 (a)In generalThe Secretary of the Navy shall conduct a comprehensive review of the operational and administrative chains-of-command and functions of the Department of the Navy.
 (b)ElementsIn conducting the review required by subsection (a), the Secretary shall consider options to do each of the following:
 (1)Increase visibility of unit-level readiness at senior levels. (2)Reduce so-called double-hatting and triple-hatting commanders.
 (3)Rationalize organizations responsible for training and certification. (4)Simplify reporting requirements applicable to commanding officers.
 (5)Modify or eliminate unnecessary relationships or requirements. (c)Report (1)In generalNot later than September 30, 2018, the Secretary shall submit to the congressional defense committees a report on the results of the review required by subsection (a). The report shall include the following:
 (A)The results of the review, including any findings of the Secretary as a result of the review. (B)Any organizational changes in operational or administrative chains-of-command or functions of the Department undertaken or to be undertaken by the Secretary in light of the review.
 (C)Any recommendations for legislative or administration action with respect to the operational or administrative chains-of-command or functions of the Department as the Secretary considers appropriate in light of the review.
 (2)FormThe report under this subsection shall be submitted in unclassified form, but may include a classified annex.
						102.Expansion of principal duties of Assistant Secretary of the Navy for Research, Development, and
 AcquisitionSection 5016(b)(4)(A) of title 10, United States Code, is amended by striking and acquisition matters and inserting acquisition, and sustainment (including maintenance) matters. 103.Availability of certain operation and maintenance funds for the NavyNotwithstanding any other provision of law, amounts authorized to be appropriated for any fiscal year after fiscal year 2017 for Operation and Maintenance, Navy, and available for Operating Forces shall be available through September 30 of the fiscal year after the fiscal year in which authorized.
				104.Training and readiness matrix for Navy surface ships
 (a)In generalNot later than September 30, 2018, the Secretary for the Navy shall implement a training and readiness matrix for Navy surface ships.
 (b)ElementsThe matrix required by subsection (a) shall identify each of the following: (1)The tasks each Navy surface ship shall accomplish in each phase of training.
 (2)The number of times each such task shall be demonstrated by each such ship. (3)The number of times each such task may be simulated by each such ship.
 (4)The external grading criteria to be used for each such ship in meeting the requirements for each level of certification in connection with training.
 (5)Metrics of overall ship readiness to accurately describe what each ship shall achieve and maintain for certification in each warfare area.
 105.Annual reports on examination of Navy vesselsSection 7304 of title 10, United States Code, is amended by adding at the end the following new subsection:
					
						(d)Annual report
 (1)In generalNot later than January 1 each year, the board designated under subsection (a) shall submit to the congressional defense committees a report setting forth, for each of the six most recently completed fiscal years, the following:
 (A)Overall aggregate material inspection score. (B)Overall number and types of vessels inspected.
 (C)Surface ship aggregate material inspection score. (D)Number of surface ships inspected.
 (E)Submarine aggregate material inspection score. (F)Number of submarines inspected.
 (G)Aircraft carrier aggregate material inspection score. (H)Number of aircraft carriers inspected.
 (I)Number and types of vessels which received a failing material inspection score. (J)Class Maintenance Plan compliance, by ship class.
 (K)Number of starred deficiencies, by ship class, resulting from acceptance trial, integrated trial, contract trial, or similar sea trial.
 (L)Number of vessels inspected, by ship class, at an acceptance trial, integrated trial, contract trial, or similar sea trial.
 (2)FormEach report under this subsection shall be submitted in unclassified form and in a format which permits its ready release to the public.
 (3)Starred deficiencies definedIn this subsection, the term starred deficiencies means the following, as identified by the board: (A)Deficiencies (commonly referred to as single starred deficiencies) for which the Navy has assumed responsibility that—
 (i)significantly degrade a ship’s ability to perform an assigned primary or secondary required operational capability; or
 (ii)represent general safety, navigational safety, security, firefighting, habitability, or maintainability deficiencies that would prevent the crew of a ship from living on board safely or operating and maintaining ship systems.
 (B)Similar deficiencies (commonly referred to as double-starred deficiencies) in ships constructed, converted, or modernized with a separate fitting-out period assigned away from the building site..
				106.Limitation on duration of homeporting of certain vessels in foreign locations
					(a)Limitation
 (1)In generalChapter 633 of title 10, United States Code, is amended by inserting after section 7310 the following new section:
							
								7310a.Homeporting of certain vessels in overseas locations: limitation on duration
 (a)In generalA vessel specified in subsection (b) that is listed in the Naval Vessel Register may not be homeported in a location other than in the United States or Guam for a period of more than 10 consecutive years.
 (b)Specified vesselsThe vessels specified in this subsection are the following: (1)Aircraft carrier.
 (2)Amphibious ship. (3)Cruiser.
 (4)Destroyer. (5)Frigate..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 633 of such title is amended by inserting after the item relating to section 7310 the following new item:
							7310a. Homeporting of certain vessels in overseas locations: limitation on duration..
 (b)Effective dateThe amendments made by this section shall take effect on October 1, 2020, and shall apply with respect to the homeporting of vessels after that date, regardless of whether the continuous period of homeporting concerned commenced before that date.
					BPersonnel Matters
				111.Assessment of Navy standard workweek and related adjustments
 (a)AssessmentThe Secretary of the Navy shall conduct a comprehensive assessment of the Navy standard workweek. (b)Other requirementsThe Secretary shall—
 (1)update Office of the Chief of Naval Operations Instruction 1000.16L in order to— (A)obtain an examination of current in-port workloads; and
 (B)identify the manpower necessary to execute in-port workload for all surface ship classes; (2)update the criteria used in the Instruction referred to in paragraph (1) that are used to reassess the factors used to calculate manpower requirements periodically or when conditions change; and
 (3)using the updates required by paragraphs (1) and (2), identify personnel needs and costs associated with the planned larger size of the Navy fleet.
 (c)Added demandsThe Secretary shall identify and quantify added demands on Navy ship crews, including Ready Relevant Learning training periods and additional work that affects readiness and technical qualifications for Navy ship crews.
 (d)DeadlineThe Secretary shall complete carrying out the requirements in this section by not later than September 30, 2018.
 112.Watchstander recordsThe Secretary of the Navy shall require that, commencing not later than September 30, 2018, watch­stand­ers on Navy surface ships shall maintain a career record of watchstanding hours and specific operational evolutions.
 113.Qualification experience requirements for certain Navy officer positionsNot later than September 30, 2018, the Secretary of the Navy shall establish minimum at-sea and simulator time and evolution requirements to be satisfied to become and remain a qualified Navy officer in each position as follows:
 (1)Officer of the Deck. (2)Combat Information Center Watch Officer.
 (3)Tactical Action Officer.
					114.Use of Navy Yard Patrol craft in Surface Warfare Officer School Basic Division Officer
			 Courses
 (a)In generalCommencing not later than March 1, 2020, the Secretary of the Navy shall provide for the use of not fewer than six Navy Yard Patrol craft in total at the Surface Warfare Officer School Basic Division Officer Course in San Diego, California, and Norfolk, Virginia.
 (b)Primary mission of craftThe Navy Yard Patrol craft provided for as described in subsection (a) shall have the primary mission of providing Surface Warfare Officer candidates in the Course referred to in that subsection with foundational skills in an at-sea training environment. Such skills shall include skills that satisfy Navy personnel qualification standards associated with each of the following:
 (1)Shiphandling. (2)Navigation.
 (3)Radar operation. (4)Bridge resource management.
 (5)Seamanship. (6)Maintenance.
 (c)Qualification requirement for Surface Warfare Officers candidatesCommencing not later than September 30, 2020, each Surface Warfare Officer candidate shall qualify as an Underway Officer of the Deck on a Navy Yard Patrol craft before completion of the Surface Warfare Officer School Basic Division Officer Course.
					115.Manning of Forward Deployed Naval Forces
 (a)In generalCommencing not later than October 1, 2019, the Secretary of the Navy shall maintain manning fit and manning fill for ships assigned to the Forward Deployed Naval Forces at levels not less than the levels established for each ship class or type of unit deploying from the United States.
 (b)DefinitionsIn this section: (1)Manning fitThe term manning fit, in the case of a ship, means the skills (rating), specialty skills (Navy Enlisted Classifications), and experience (paygrade) for the ship when compared with the billets authorized for such skills and experience. For purposes of the term, a sailor in a more senior paygrade may fill the billet of a more junior paygrade, but a sailor in a more junior paygrade may not fill the billet of a more senior paygrade.
 (2)Manning fillThe term manning fill, in the case of a ship, means the total number of military personnel assigned to the ship by rating when compared with the billets authorized for the ship by rating.
 116.Limitation on transition to Ready Relevant Learning training approachesThe Secretary of the Navy may not transition any enlisted training to Ready Relevant Learning block learning, modernized delivery, or other similar approaches unless the first certification submitted to Congress pursuant to section 545 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) after the date of the enactment of this Act specifies, as required by such section, each of the following:
 (1)That the transition will meet or exceed the existing training delivery approach for all associated training requirements.
 (2)That the content re-engineering necessary to meet all training objectives will be complete before the transition, including full functionality of all required course software and hardware.
 (3)That the contracting actions agreed upon to carry out the transition contain sufficient specification detail to enable a low-risk approach to receiving the deliverable end item or items on-budget, on-schedule, and with satisfactory performance.
					IIDepartment of Defense Administration
			AGeneral Administration Matters
				201.Authority to treat military units as unavailable for deployment due to a significant readiness
			 deficiency
					(a)Request To Treat
 (1)In generalA member of the Joint Chiefs of Staff, other than the Chairman or Vice Chairman of the Joint Chiefs of Staff, may request the Secretary of Defense to treat a military unit of an Armed Force or Armed Forces of which such member is a chief of staff as unavailable for a scheduled deployment due to a significant readiness deficiency or deficiencies.
 (2)Units of the National GuardFor purposes of this section, a unit of the National Guard has the following as a chief of staff: (A)The Chief of Staff of the Army and the Chief of the National Guard Bureau, in the case of the Army National Guard of the United States.
 (B)The Chief of Staff of the Air Force and the Chief of the National Guard Bureau, in the case of the Air National Guard of the United States.
 (b)Final decision on request nondelegableThe Secretary of Defense may not delegate the final decision on any request under subsection (a). (c)Notice to Congress on action upon request (1)Notice requiredNot later than 30 days after the Secretary of Defense acts on a request under subsection (a), the Secretary shall submit to the congressional defense committees a written notice on such action.
 (2)ElementsThe notice on any requested action under subsection (a) shall include the following: (A)The military unit covered by the requested action.
 (B)A description of the significant readiness deficiency or deficiencies providing the basis for the requested action.
 (C)The action of the Secretary. (D)If the military unit is treated by the Secretary as unavailable for a scheduled deployment—
 (i)a description of the scheduled deployment dates, missions, and locations for which the unit is unavailable;
 (ii)a description of the actions, if any, taken to mitigate the unavailability of the unit; and (iii)a description of the risks, if any, resulting from treating the unit as unavailable.
								202.Annual report on Requests For Forces
 (a)Annual report requiredNot later than January 1, 2019, and each year thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on all Requests For Forces (RFFs) involving military units (other than military units of the Coast Guard when it is not operating as a service in the Navy) during the preceding fiscal year.
 (b)ElementsEach report under subsection (a) shall set forth, for the fiscal year covered by such report, the following:
 (1)A description of each Request for Forces described by that subsection, including the force package sought and associated dates and locations.
 (2)The extent to which each such Request for Forces was sourced by the Department of Defense, including the force package provided and associated dates and locations.
 (3)If any such Request For Forces was partially sourced or not sourced— (A)the rationale for such partial sourcing or non-sourcing; and
 (B)a description of any mitigation measures taken in response to such partial sourcing or non-sourcing.
							BPersonnel Matters
				211.Annual
			 defense manpower requirements report matters
 (a)Date of submittalSubsection (a) of section 115a of title 10, United States Code, is amended in the matter preceding paragraph (1) by striking not later than 45 days after the date on which and inserting on the date on which.
 (b)Enumeration of required numbers of certain commissions officersSuch section is further amended by adding at the end the following new subsection:
						
 (i)In each such report, the Secretary shall also include a separate statement of the number of officers required for the next fiscal year in each grade as follows:
 (1)Major, lieutenant colonel, and colonel of each of the Army, the Air Force, and the Marine Corps. (2)Lieutenant commander, commander, and captain of the Navy.
								.
					212.Repeal of statutory specification of authorized strengths of certain commissioned officers on
 active dutyEffective as of October 1, 2018, the text of section 523 of title 10, United States Code, is amended to read as follows:
					
 The total number of commissioned officers serving on active duty in the Army, Air Force, or Marine Corps in each of the grades of major, lieutenant colonel, or colonel, or in the Navy in each of the grades of lieutenant commander, commander, or captain, at the end of any fiscal year shall be as specifically authorized by statute for such fiscal year..
				213.Reports on joint qualification requirements for senior officers
 (a)Reports requiredNot later than six months after the date of the enactment of this Act, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of a review, undertaken by the Secretary of the military department concerned for purposes of such report, of the requirements and policies of the Department of Defense related to the management of joint qualifications for officers before promotion to general or flag officer grade.
 (b)ElementsEach report required by subsection (a) shall include an analysis of the following: (1)The effect of joint qualification requirements on the ability of the military department concerned to train and develop critical military department-specific operational skills.
 (2)The effect of joint qualification requirements on the growth of joint headquarters organizations within the military department concerned.
 (3)The number of waivers granted by the Secretary of Defense under section 619a(b) of title 10, United States Code, during the period beginning on October 1, 2001, and ending on the date of such report, for the Armed Force or Armed Forces under the jurisdiction of the Secretary of the military department concerned.
 (4)The effect of joint qualification requirements on the average length of assignments predating promotions to general or flag officer grade within the military department concerned during the period beginning on January 1, 1987, and ending on the date of such report.
 (5)Any other matters the Secretary of the military department concerned considers appropriate to facilitate an understanding of the effects of joint qualification requirements on the training and management of officers within such military department.
						
